Exhibit 10.8

FIRST AMENDMENT

to

Lease Agreement (ERCOT Transmission Assets)

and

Seventh Amended and Restated Rent Supplement

November 9, 2017

This First Amendment (this “First Amendment”) to the Lease Agreement (ERCOT
Transmission Assets) and the Seventh Amended and Restated Rent Supplement
between Sharyland Distribution & Transmission Services, L.L.C. (“Lessor”) and
Sharyland Utilities, L.P. (“Lessee”) is effective as of November 9, 2017.
Capitalized terms used herein that are not otherwise defined will have the
meanings assigned to such terms in the ERCOT Transmission Lease (as defined
below).

WHEREAS, Lessor and Lessee are Parties to a Lease Agreement (ERCOT Transmission
Assets) dated as of December 1, 2014 (as amended from time to time in accordance
with its terms, the “ERCOT Transmission Lease”);

WHEREAS, on February 22, 2017, the Parties executed the Seventh Amended and
Restated Rent Supplement (ERCOT Transmission Lease) effective as of January 1,
2017 (the “Seventh Amended Supplement”); and

WHEREAS, the Parties now desire to amend the ERCOT Transmission Lease and the
Seventh Amended Supplement as set forth herein.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

1. Amendment of ERCOT Transmission Lease.

 

  a. Section 4.13 of the ERCOT Transmission Lease is hereby amended and restated
in its entirety as follows:

4.13 Financing.

(a) Lessee acknowledges that Lessor has advised Lessee that Lessor has obtained
financing secured by, among other things, the ERCOT Transmission Assets and this
Agreement. In connection with such financing, Lessor made certain
representations, warranties and covenants set forth in that certain (i) Amended
and Restated Note Purchase Agreement entered into by Lessor and dated as of
September 14, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “2009 Note Purchase Agreement”), a copy of which has been
provided to and reviewed by Lessee; (ii) Amended and Restated Note Purchase
Agreement entered into by Lessor and dated as of July 13, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the “2010 Note
Purchase Agreement”), a copy of which has been provided to and reviewed by
Lessee; (iii) Note Purchase Agreement entered into by Lessor and dated as of
December 3, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “2015 Note Purchase Agreement”), a copy of which has been
provided to and reviewed by Lessee; (iv) Third Amended and Restated Credit
Agreement entered into by Lessor and dated as of December 10, 2014 (as amended,
restated, amended and restated, supplemented or otherwise

 

      ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

modified from time to time, the “2014 Credit Agreement”), a copy of which has
been provided to and reviewed by Lessee; (v) Amended and Restated Credit
Agreement entered into by Lessor and dated as of December 3, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “2015 Credit Agreement”), a copy of which has been provided to and
reviewed by Lessee; and (vi) Term Loan Credit Agreement entered into by Lessor
and dated as of June 5, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), a copy of which has been provided to and reviewed by Lessee.

(b) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the 2014 Credit Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the 2014 Credit Agreement
(or equivalent provisions), to the extent that such representations and
warranties relate to (i) Lessee, whether in its capacity as Lessee or otherwise,
including, without limitation, Lessee’s status or operations as a public
utility, or (ii) Lessee’s ownership of the ERCOT Transmission Assets on or
before the date hereof.

(c) Lessee agrees with Lessor that, to the extent not otherwise covered by the
terms of this Agreement, Lessee hereby makes on a continuous and ongoing basis
the same representations and warranties to Lessor as Lessor makes to the Lender
(as defined in the Term Loan Agreement) in Sections 6.3 (Disclosure), 6.5
(Financial Condition; Financial Instruments), 6.6 (Compliance with Laws, Other
Instruments, Etc.), 6.7 (Governmental Authorizations, Etc.), 6.8 (Litigation;
Observance of Agreements, Statutes and Orders), 6.9 (Taxes), 6.10 (Title to
Property; Leases), 6.11 (Insurance), 6.12 (Licenses, Permits, Etc.; Material
Project Documentation), 6.16 (Foreign Assets and Control Regulations, Etc.),
6.17 (Status under Certain Statutes), 6.18 (Environmental Matters), 6.19 (Force
Majeure Events; Employees) and 6.20 (Collateral) of the Term Loan Agreement (or
equivalent provisions), to the extent that such representations and warranties
relate to (i) Lessee, whether in its capacity as Lessee or otherwise, including,
without limitation, Lessee’s status or operations as a public utility, or
(ii) Lessee’s ownership of the ERCOT Transmission Assets on or before the date
hereof.

(d) Lessee covenants and agrees with Lessor that:

(i) during the term of the 2009 Note Purchase Agreement, Lessee will comply with
the covenants set forth in Sections 9.08 (Material Project Documents), 10.04
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2009 Note Purchase Agreement;

(ii) during the term of the 2010 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.10 (Sale of Assets, Etc.), 10.11 (Sale or
Discount of Receivables), 10.12 (Amendments to Organizational Documents), 10.16
(Project Documents) and 10.17 (Regulation) of the 2010 Note Purchase Agreement;

(iii) during the term of the 2015 Note Purchase Agreement, Lessee will comply
with the covenants set forth in Sections 9.8 (Material Project Documents), 10.4
(Terrorism Sanctions Regulations), 10.6 (Sale of Assets, Etc.), 10.9
(Regulation), 10.10 (Amendments to Organizational Documents) and 10.11 (Project
Documents) of the 2015 Note Purchase Agreement;

 

      ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

(iv) during the term of the 2014 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the 2014 Credit Agreement
(or equivalent provisions);

(v) during the term of the 2015 Credit Agreement, Lessee will comply with the
covenants set forth in Sections 6.10 (Material Project Documents), 7.4
(Terrorism Sanctions Regulations), 7.10 (Sale of Assets, Etc.), 7.11 (Sale or
Discount of Receivables), 7.12 (Amendments to Organizational Documents), 7.16
(Project Documents) and 7.17 (Regulation) of the 2015 Credit Agreement (or
equivalent provisions); and

(vi) during the term of the Term Loan Agreement, Lessee will comply with the
covenants set forth in Sections 7.10 (Material Project Documents), 8.4
(Terrorism Sanctions Regulations), 8.10 (Sale of Assets, Etc.), 8.11 (Sale or
Discount of Receivables), 8.12 (Amendments to Organizational Documents), 8.16
(Material Projects Documents) and 8.17 (Regulation) of the Term Loan Agreement
(or equivalent provisions);

in each case to the extent that such covenants relate to (x) Lessee, whether in
its capacity as Lessee or otherwise, including, without limitation, Lessee’s
status or operations as a public utility, or (y) Lessee’s ownership of the ERCOT
Transmission Assets on or before the date hereof.

(e) Lessee may not lease, or agree or otherwise commit to lease, any
transmission or distribution facilities other than pursuant to a Lease. Further,
Lessee shall not permit Persons other than Hunt Family Members to acquire any
interest in Lessee, directly or indirectly, in a manner that would result in a
Change of Control of Lessee.

(f) The Parties agree to amend, alter or supplement this Section 4.13,
Section 6.2 or Exhibit B hereto from time to time, including through the
delivery of a representation letter from Lessee or other form to which the
Parties may agree, to give effect to the obligations under Lessor’s then-current
Debt Agreements, including the credit arrangements of any successor to Lessor’s
interest in this Agreement. Provided that the obligations or restrictions on
Lessee are not materially increased from those provided for by Lessor’s
then-current credit arrangements, such an amendment to this Agreement shall
become automatically effective upon the delivery by Lessor to Lessee of a
revised version of Section 4.13 and copies of the pertinent portions of the
applicable Debt Agreements referenced therein.

 

  b. The definition of “Change in Control” in Appendix A of the ERCOT
Transmission Lease is hereby deleted in its entirety and the following new
definition is added, in the appropriate alphabetical order, to Appendix A of the
ERCOT Transmission Lease:

“Change of Control” means Hunt Family Members cease to possess, directly or
indirectly, the power to direct or cause the direction of the management or
policies of Lessee, whether through the ability to exercise voting power, by
contract or otherwise.

 

  c. The following definitions in Appendix A of the ERCOT Transmission Lease are
hereby amended and restated in their entirety as follows:

 

      ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

“2009 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“2010 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“Debt Agreements” means the 2009 Note Purchase Agreement, the 2010 Note Purchase
Agreement, the 2015 Note Purchase Agreement, the 2014 Credit Agreement, the 2015
Credit Agreement, the Term Loan Agreement and any other financing arrangement or
agreement pursuant to which Lessor incurs Indebtedness from time to time.

“Footprint Projects” means T&D Projects that (i) are located in the ERCOT
Service Territory, (ii) are added as part of an existing transmission substation
that comprises a part of the ERCOT Transmission Assets or hang from transmission
towers that comprise a part of the ERCOT Transmission Assets or (iii) constitute
Reclassified Projects; provided that such T&D Projects are funded by
expenditures that are or are expected to be capitalized under GAAP and are
within the items described in Section 1.1(b)(i)-(v) (specifically excluding
Section 1.1(b)(vi)).

“Reclassified Projects” means any T&D Project that does not otherwise meet the
definition of Footprint Project but Lessee and Lessor jointly agree, in their
sole discretion, to classify such T&D Project as a Footprint Project based upon
such factors that the Parties deem relevant, including (i) the expected Rate
Base of the T&D Project, it being understood that the Parties generally expect
that only T&D Projects with an expected Rate Base of less than $25 million could
constitute a Reclassified Project; (ii) whether the T&D Project is physically
connected to the ERCOT Transmission Assets; and (iii) whether the T&D Project is
necessary to serve distribution customers situated in the ERCOT Service
Territory.

 

  d. The following new definitions are added, in the appropriate alphabetical
order, to Appendix A of the ERCOT Transmission Lease to read as follows:

“2014 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Credit Agreement” has the meaning set forth in Section 4.13(a).

“2015 Note Purchase Agreement” has the meaning set forth in Section 4.13(a).

“ERCOT Service Territory” means (i) the distribution service territory, if any,
of the ERCOT Transmission Assets, as in existence at the time of determination
hereunder and (ii) the distribution service territory, if any, of the ERCOT
Transmission Assets, as in existence immediately prior to the consummation of
the Exchange Transaction.

“Exchange Transaction” means the transaction contemplated by the Agreement and
Plan of Merger among Lessor, Lessee, Oncor and certain other parties thereto,
pursuant to which, on or around the date hereof, Lessor is disposing of certain
transmission and distribution assets that are subject to the
Stanton/Brady/Celeste Lease and McAllen Lease and, in exchange therefor, is
acquiring certain transmission assets and cash from Oncor.

“Oncor” means Oncor Electric Delivery Company LLC.

“Term Loan Agreement” has the meaning set forth in Section 4.13(a).

 

      ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

2. Amendment of Seventh Amended Supplement. The table in the Seventh Amended
Supplement titled “ERCOT Transmission Rate Allocation” is hereby amended by
deleting the table in its entirety and replacing the same with the following:

 

ERCOT Transmission Rate    Allocation    before October 3, 2014: 0%   

between October 3, 2014 and March 31, 2015: 2.1%

between April 1, 2015 and October 31, 2015: 2.1%

between November 1, 2015 and June 13, 2016: 3.6%

between June 13, 2016 and September 22, 2016: 4.1%

between September 23, 2016 and April 30, 2017: 3.6%

between May 1, 2017 and November 9, 2017: 3.6%

between November 10, 2017 and February 28, 2018: 2.8%

starting March 1, 2018: 2.8%

3. Continuing Effect. Except as expressly amended by this First Amendment, the
provisions of each of the ERCOT Transmission Lease and the Seventh Amended
Supplement are and shall remain in full force and effect.

[Signatures on Following Page]

 

      ERCOT TRANSMISSION LEASE



--------------------------------------------------------------------------------

The Parties have executed this First Amendment as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:   Greg Wilks Title:   Chief
Financial Officer SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  
/s/ Brant Meleski Name:   Brant Meleski Title:   Chief Financial Officer

 

      ERCOT TRANSMISSION LEASE